Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


ALLOWABLE SUBJECT MATTER
	Claims 1-13 Allowable. 
 	Claims 14-15 are withdrawn as not being directed towards the elected Species.  Further, it is not clear that this claim is directed towards the antenna art.  
 	Claims 14-15, previously withdrawn from consideration as a result of a restriction requirement, are canceled. 

REASONS FOR ALLOWANCE
Claims 1 and 11 include the following limitations below:  
“ … a film disposed in an area corresponding to the at least one antenna between the adhesive member and the first surface of the bracket …”

“ … and an adhesive member having a first surface facing the bracket and a second surface facing the cover housing, and configured to bond the first surface of the bracket and the cover housing, wherein the first surface of the adhesive member includes an area having a first adhesive force and an area having a second adhesive force lower than the first adhesive force, and wherein the area having a second adhesive force of the first surface of the adhesive member is an area corresponding to an area in which the at least one antenna is mounted …”

	The inclusion of the limitations above are not read upon by the prior art listed on the references cited page.   Each of the prior art is missing one more limitations with no obvious rationale to combine.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845